Citation Nr: 0526676	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-13 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected pension benefits in the amount of $21,057.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the RO, which denied 
the veteran's request for a waiver of recovery of an 
overpayment of non-service-connected pension benefits in the 
amount of $21,057.  In June 2001 and July 2003 the Board 
remanded this matter for further development.  In July 2005 
the veteran testified at a videoconference hearing at the RO 
before the undersigned Veteran's Law Judge.  


FINDINGS OF FACT

1.  Effective March 1, 1996, the RO awarded the veteran non-
service-connected pension benefits on the basis that he and 
his wife had no countable income.

2.  In a February 2001 award letter issued with attached VA 
Form 21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA.  The veteran was also 
advised that if his mailing address was different than the 
one shown on the award letter, he should advise VA of his new 
mailing address, and that he should notify VA immediately of 
any changes in his mailing address.

3.  The veteran was incarcerated from June 10, 1996, until 
August 12, 1998, when he was released on parole.

4.  In May 1998, the RO notified the veteran that information 
received from the Bureau of Prisons showed that he had been 
incarcerated since June 10, 1996.

5.  In July 1998, the RO notified the veteran that his non-
service-connected pension benefits were retroactively 
terminated, effective August 10, 1996, creating the 
overpayment at issue.

6.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

7.  The veteran was solely at fault in the creation of the 
overpayment by virtue of his failure to notify VA promptly of 
his change in his mailing address and his incarceration in 
June 1996.

8  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

9. Recovery of overpayment of pension benefits in the amount 
of $21, 057 would not deprive the veteran of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the veteran.

10.  Recovery of the overpayment would not defeat the purpose 
of pension benefits.

11.  Reliance on VA pension benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

12.  There are no other factors which would make recovery of 
the overpayment inequitable.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of non-service-connected 
pension benefits in the amount of $21,057 is denied.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. 
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The VCAA and 
implementing regulations do not apply in waiver cases because 
the statutory right to request waiver of recovery of 
indebtedness within Chapter 53 of Title 38 of the United 
States Code contains its own notice provisions.  See Barger 
v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).  Regardless, the veteran has been informed 
of the evidence needed to show his entitlement to a waiver of 
the assessed indebtedness via the January 1999 Committee 
decision and the June 1999 statement of the case.  

When the veteran filed his waiver application in September 
1998, he did not challenge the validity of the debt or the 
amount in question, but sought a waiver of the debt.  As 
noted above, the veteran was paid pension benefits following 
his incarceration in June 1996.  An overpayment of $21, 057 
was created by payment to the veteran at a rate greater than 
allowable for an incarcerated veteran.  Because the veteran 
has not challenged the validity or the amount of the debt, 
the Board will adjudicate the waiver issue without addressing 
the creation of the debt.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); VAOPGCPREC 6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  See 
generally 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962-1.965.  

Under the criteria set out in 38 U.S.C.A. § 5302(c), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.962(b).  Consequently, before the Board may determine 
whether equity and good conscience affords the veteran a 
waiver, the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on the 
part of the veteran in connection with the claim.

There is no indication of such fraud, misrepresentation, or 
bad faith on the part of the veteran, and thus, there is no 
statutory bar to waiver of recovery of the overpayment.  
Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination of whether recovery 
would be against equity and good conscience, 38 C.F.R. § 
1.965(a) requires consideration of each of the following 
factors, which are not intended to be all inclusive:  (1) 
fault of the debtor; (2) balancing of faults between debtor 
and VA; (3) undue hardship; (4) whether collection would 
defeat the purpose of the benefit; (5) unjust enrichment; and 
(6) whether the debtor changed position to his own detriment 
through reliance on the benefit.  38 C.F.R. § 1.965(a); see 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  In this case, the veteran 
was plainly at fault in the creation of the overpayment by 
virtue of his failure to notify the RO promptly of his 
incarceration in June 1996.  He has most recently claimed 
that prior to his incarceration in June 1996 he asked his 
wife to notify VA and that he assumed she had done so.  He 
contends that it was only after his release from prison that 
he learned that his wife had not notified VA of his 
incarceration and that during his two year incarceration she 
received his checks at their home, forged his signature, and 
cashed the checks without his knowledge.  He also indicated 
that while in prison he had no way of notifying VA of his 
incarceration himself.  He claimed he could only make collect 
phone calls from prison and had no way of contacting VA in 
order to send notification of his imprisonment.  

However, the veteran's current contentions conflict with his 
reports made shortly after he learned of the overpayment.  In 
May 1998, after he initially learned of the overpayment, he 
indicated that the VA pension benefits helped to pay for his 
house, utilities, insurance, and food, and that without the 
benefits he and his wife would have lost everything.  In a 
September 1998 letter, the veteran indicated that during his 
incarceration his check was sent to his wife and the only 
money he received from these checks was "approximately $70 - 
$80 a month".  He also indicated that the remainder of the 
monthly benefits were to be used for daily/monthly expenses 
such as rent, food, benefit, insurance, clothes, and 
utilities   He claims he did not directly benefit from these 
funds, and that when he was released from prison he learned 
his wife used these funds for other things.  

It is clear from the veteran's initial statements that he was 
aware that his wife was receiving VA benefits based upon his 
entitlement.  It is clear from the veteran's own contentions, 
that he was aware that upon incarceration, he had to notify 
VA of his changed circumstances.  In this regard, in Morris 
v. Derwinski, 1 Vet. App. 261 (1991), the United States Court 
of Appeals for Veterans Claims (Court) noted that the Supreme 
Court of the United States had held that persons dealing with 
the Government are charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found 
that, even though the veteran may have been ignorant of 
certain provisions, he was necessarily charged with knowledge 
of the regulation.  The same reasoning applies to the facts 
as presented in this case.

A review of the record shows that in April 1996 the veteran 
was awarded non-service-connected disability pension, and his 
VA award letter1998 notified him that he had to immediately 
notify the VA of any change of address in writing.  It is 
clear that he failed to do this when he was incarcerated.  
Assuming that the veteran is credible in his assertion that 
he requested his wife to so advise VA, it remained his 
responsibility to ensure VA was so notified, and he was aware 
of such a responsibility.  The veteran was aware of his 
rights regarding receipt of VA pension benefits, and, for the 
foregoing reasons, finds that the veteran was solely at fault 
in causing the overpayment in this case.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of disability benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA pension benefits.  
The veteran was also made aware that he had to report his 
incarceration to VA.  In short, the Board finds that the VA 
was not at fault in causing this debt.  

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3).  In 
this respect, the veteran reported in a Financial Status 
Report (VA Form 20-5655) that his income consisted of his VA 
pension check only.  His net monthly income of $722 per 
month, minus average monthly expenses of $650, resulted in 
$72 in discretionary income.  Subsequent documents and 
statements by the veteran show that $200 has been withheld 
from his monthly VA pension check since at least 1998, and 
that currently, according to his most recent testimony, he 
only owes approximately $5000 toward the overpayment.  

The veteran's income is sufficient to permit repayment of the 
overpayment indebtedness without resulting in excessive 
financial difficulty, and the collection of that indebtedness 
would not defeat the purpose of the compensation benefit 
program, or otherwise be inequitable.  The Board recognizes 
that continued recovery would directly affect the veteran's 
only source of income, however, there is no showing of undue 
financial hardship.  During his period of incarceration, he 
was not responsible for food, clothing, shelter, etc., for 
himself, and since his release from prison he has lived with 
his sister.  Moreover, since his release from prison his VA 
pension benefits were reinstated and $200 per month has been 
withheld since 1998 in order to repay the debt.  In light of 
these circumstances, the Board concludes that recovery of the 
overpayment would not cause the veteran undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  In this regard, 
the purpose of disability compensation benefits is to assist 
persons who have an impaired earning capacity due to non-
service-connected disability.  In light of the purpose 
underlying such benefits, repayment of the debt at issue in 
this case would not conflict with the objective underlying 
the benefits, as the veteran was not employed during his 
incarceration, and his basic necessities were provided for 
during that time.  Thus, repayment of the debt would not 
nullify the purpose for which the disability compensation 
benefits were intended, since the veteran was not deprived of 
basic necessities such as food and shelter during his periods 
of incarceration when he was not entitled to the VA pension 
benefits.  38 C.F.R. 
§ 1.965(a)(4).

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. § 
1.965(a)(6).  The failure of the Government to insist upon 
its right to repayment of this debt would result in the 
veteran's unjust enrichment at the expense of the Government, 
and that, although it is clearly detrimental for the veteran 
to owe the Government money, he did not, according to the 
available record, change his position to his detriment as a 
result of the award of $21,057.  He was fully aware that he 
was not entitled to receive VA pension benefits while 
incarcerated and that it was his duty to notify VA of his 
incarceration.  He contends he asked his wife to provide this 
notification, but in the end this was his responsibility.  
Moreover, the veteran indicated that he did receive $70 to 
$80 per month from these checks, showing that he was aware 
that he was still receiving VA pension benefit checks at his 
home and that his wife was cashing them.  Although he has 
most recently contended otherwise, his statements made just 
after he became aware of the overpayment to be more 
probative.  

The Board therefore concludes that recovery of the 
overpayment in question would not be against the principles 
of equity and good conscience, taking into consideration all 
of the specifically enumerated elements of 38 C.F.R. § 
1.965(a), it would not be unfair to recover the assessed 
overpayment in the amount of $21,057.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for a waiver of recovery.  See 38 C.F.R. § 1.965.


ORDER

Waiver of recovery of an overpayment of non-service-connected 
pension benefits in the amount of $21,057 is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


